MURRAY, Justice.
Petitioner, Allen Ingrum, independent executor and trustee of the estate of Addie-bel Allen Ingrum, deceased, seeks to obtain enforcement by this Court of its judgment in Causes Nos. 15377 and 15389. Additionally, petitioner has moved this Court for an order of contempt against respondent, Robert P. Ingrum, Jr., and his attorney for disobedience of the opinion issued by this Court in Cause No. 15926, restraining respondent, Ingrum, and his attorney from interfering with and obstructing the enforcement of the aforesaid judgments of this Court.
This proceeding is still another chapter in protracted litigation. For a history of this litigation involving the efforts of petitioner to sell, as independent executor, certain lands in Uvalde County, known as the Ad-diebel Allen Ingrum Ranch, see our opinion delivered on September 1,1977 in Cause No. 15926, Allen Ingrum, Independent Executor of the Estate of Addiebel Allen Ingrum, Deceased v. Robert P. Ingrum, Jr., Individually and as Independent Executor of the Estate of Robert P. Ingrum, Sr., Deceased, 555 S.W.2d 551.
On the same day that this Court announced its judgments and decree in Cause No. 15926, enjoining and restraining respondent, Robert P. Ingrum, Jr., and his attorney from obstructing or otherwise interfering with the enforcement of the judgment and decree of this Court rendered in Causes Nos. 15377 and 15839,1 respectively, affirming Cause No. 10762 and Cause No. 11220A in the 38th Judicial District Court of Uvalde County, Texas, and prohibiting respondent, Ingrum, and his attorney from further prosecuting Causes Nos. 11802 and 11805 then pending in the 38th Judicial District Court of Uvalde County, Texas, and further requiring the dissolution of a Lis Pendens Notice filed by respondent, Ingrum, in conjunction with the last mentioned litigations, respondent, Robert P. Ingrum, Jr., filed a new lawsuit in the 38th Judicial District Court of Uvalde County, Texas, Cause No. 11814, against petitioner herein, alleging the ownership in said respondent of a one-third (Vs) undivided interest in the Addiebel Allen Ingrum Ranch, seeking the removal of petitioner as independent executor of the estate of Addiebel Allen Ingrum, deceased, and praying that any sale of the Addiebel Allen Ingrum Ranch theretofore made by petitioner be set aside. In addition to the foregoing, respondent, Ingrum, acting by and through his attorney, filed a Notice of Lis Pendens, based on the pendency of Cause No. 11814 in the 38th Judicial District Court, and published the Lis Pendens Notice by delivering *555same to Uvalde County Abstract and Title Company, thereby clouding the title to the Addiebel Allen Ingrum Ranch and frustrating the sale of the Addiebel Allen Ingrum Ranch to F. E. Butler, Trustee. On September 6,1977, this Court granted petitioner leave to file his application for the issuance of remedial writs by this Court.
Petitioner has admitted in oral arguments that his motion for direct contempt is without merit, and said motion is dismissed.
The power, authority and right of petitioner to sell the ranch in question has been established by final judgments of this Court and the mere filing of Lis Pendens Notice by respondent in Cause No. 11814 has the effect of destroying that right. Under these circumstances, it is our duty to require the withdrawal of the Lis Pendens filed in Cause No. 11814. By this we are not prohibiting respondent from proceeding further in Cause No. 11814. City of Dallas v. Dixon, 365 S.W.2d 919 (Tex.1963), rev’d on other grounds, 377 U.S. 408, 84 S.Ct. 1579, 12 L.Ed.2d 409 (1964); Houston Oil Co. v. Village Mills Co., 128 Tex. 253, 71 S.W.2d 1087 (1934).
Respondent, Robert P. Ingrum, Jr., is ordered to take such action as may be necessary in order to withdraw the Notice of Lis Pendens filed by him in connection with the filing of Cause No. 11814.

. See Ingrum v. Ingrum, 520 S.W.2d 535 (Tex. Civ.App.—San Antonio 1975, writ ref’d n. r. e.); Ingrum v. Ingrum, 552 S.W.2d 914 (Tex.Civ.App.—San Antonio 1977, no writ).